756 N.W.2d 50 (2008)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
George Martin VANDENBERG, Defendant-Appellant.
Docket No. 136867. COA No. 285309.
Supreme Court of Michigan.
September 16, 2008.
On order of the Court, the application for leave to appeal the June 6, 2008 order of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we REMAND this case to the Court of Appeals for consideration as on leave granted of the substantive issues contained in Issues IV and V in the application previously filed in the Court of Appeals in this case. Issues IV and V are to be heard with the sentencing issues on which the Court of Appeals has already granted the defendant's application for leave to appeal. In all other respects, the application for leave to appeal is DENIED, because we are not persuaded that the remaining question presented should be reviewed by this Court.